186 F.2d 311
Otto James WALDRONv.UNITED STATES of America.
No. 4089.
United States Court of Appeals Tenth Circuit.
September 8, 1950.

Appeal from the United States District Court for the District of Utah.
Rawlings, Wallace, Black, Roberts & Black, Salt Lake City, Utah, and Arthur Woolley, Ogden, Utah, for appellant.
Scott M. Matheson, U. S. Atty. and Bryant H. Croft, Asst. U. S. Atty., Salt Lake City, Utah, for appellee.
Before PHILLIPS, Chief Judge, and MURRAH and PICKETT, Circuit Judges.
PER CURIAM.


1
Appeal dismissed September 8, 1950, pursuant to stipulation of the parties.